DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Preliminary Amendment filed on 06/05/2020.
Accordingly, claims 16-29 are currently pending; and claims 1-15 are canceled.
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang (2021/0092634). 
-Regarding claim 16, Kang teaches a method (figure 10), performed by a user equipment (UE) (user terminal of figure 10), of controlling network slice congestion (see “a method of processing a network slice based congestion” [0005]), the method comprising: transmitting a service request message (Step 1002: PDU Session Establishment Request of figure 10, see [0240]) comprising at least one protocol data unit (PDU) session ID (being PDU session ID, see “the request message may include an S-NSSAI and a PDU session ID” [0126]); receiving a reject message (Step 1003: PDU Session Establishment reject message of figure 10, see [0241]) comprising information on a back-off timer when congestion for a network slice  (“network slice” [0241]) is detected (e.g., the information comprising “cause based on the at least one PDU session ID (such that the information is based on the slice congestion of the network slice being a target network slice corresponding to the PDU session ID); and determining whether to perform a session management procedure based on the reject message (Step 1004: backing off according to reject message of figure 10, see [0242-0246]). 
-Regarding claim 17, Kang teaches the back-off timer is associated with the network slice (see “backoff timer corresponding to the network slice” [0241]).  
-Regarding claim 18, Kang teaches the determining of whether to perform the session management procedure comprises determining not to transmit message for the network slice, until the timer expires (see “during the validity period of the backoff timer, the user terminal may not initiate a packet data unit session connection establishment request or a packet data unit session connection modification request to the target network slice” [0115]).  
-Regarding claim 19, Kang teaches the reject message is a Non- Access Stratum (NAS) signaling message (see “message containing the slice congestion information may be a non-access stratum (NAS) message” [0092]) and further comprises at least one cause (“cause value”, [0241]) of the network slice associated with rejecting a PDU session corresponding to the PDU session ID, (see [0241]).
-Regarding claim 20, Kang teaches the cause comprises information (“cause value, a congestion identifier of a slice congestion”, [0096]) of the network slice indicating information on insufficient user plane resources (being in sufficient resources of the network slice leading to the congestion) for the PDU session, (see “Because the resources of different network slices .  
-Regarding claim 21, Kang teaches the service request message is not triggered until the back-off timer expires (see “prohibiting the user terminal from initiating a session management request to the target network slice until the backoff timer expires” [0101].  
-Regarding claim 22, Kang teaches transmitting a PDU session establishment request message for the PDU session when the back-off timer expires (see “when the backoff timer expires, the user terminal resumes the normal service request for the slice” [0102]). 
-Regarding claim 23, Kang teaches a user equipment (UE) (user terminal of figure 10), for controlling network slice congestion (see “a method of processing a network slice based congestion” [0005]), the UE comprising: a transceiver (being (1404) and (1401) of figure 16, see “a first requesting module 1404, configured to send a session establishment request” [0298], and “the first receiving module 1401 is further configured to receive a session establishment reject message” [0299]); and at least one processor (being (1402) of figure 16, see [0285-0292]) coupled with the transceiver and configured to: transmit a service request message (Step 1002: PDU Session Establishment Request of figure 10, see [0240]) comprising at least one protocol data unit (PDU) session ID (being PDU session ID, see “the request message may include an S-NSSAI and a PDU session ID” [0126]), receive a reject message (Step 1003: PDU Session Establishment reject message of figure 10) comprising information on a back-off timer when congestion for a network slice (network slice” [0241]) is detected (e.g., the information comprising “cause value; slice congestion and the value of the backoff timer”,  see “message carries a cause value: slice congestion and the value of the backoff timer corresponding to the network slice” [0241]) based on the at least one PDU session ID (such ; and determine whether to perform a session management procedure based on the reject message (Step 1004: backing off according to reject message of figure 10, see [0242-0246]).
-Claim 24 is rejected with similar reasons for claim 17.
-Claim 25 is rejected with similar reasons for claim 18.
-Claim 26 is rejected with similar reasons for claim 19.
-Claim 27 is rejected with similar reasons for claim 20.
-Claim 28 is rejected with similar reasons for claim 21.
-Claim 29 is rejected with similar reasons for claim 22.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463